Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
December 14, 2006 (the “Effective Date”), by and between TorreyPines
Therapeutics, Inc. (the “Parent”), Parent’s subsidiary, TPTX, Inc. (“TPTX”) and
Evelyn Graham (the “Executive”).  As used in this Agreement, references to the
“Company” shall include the Parent and TPTX, as appropriate.  The Company and
the Executive are hereinafter collectively referred to as the “Parties,” and
individually referred to as a “Party.”

RECITALS

A.            The Company desires to retain the Executive’s experience, skills,
abilities, background and knowledge and is willing to engage the Executive’s
services on the terms and conditions set forth in this Agreement.

B.            The Executive desires to be in the employ of the Company and is
willing to accept such employment on the terms and conditions set forth in this
Agreement.

C.            The Parties contemplate that Executive will be an employee of both
the Parent and TPTX and all amounts required to be paid to Executive pursuant to
this Agreement will be paid by TPTX.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

1.                                      EMPLOYMENT.

1.1          Title.  The Executive shall serve as the Parent’s Chief Operating
Officer and shall serve in such other capacities as the Company may from time to
time prescribe.  The Executive shall report solely and directly to the Company’s
Chief Executive Officer.

1.2          Duties.  The Executive shall perform all services and actions
necessary or advisable to conduct the business of the Company and which are
normally associated with the position(s) the Executive holds in a corporation of
the size and nature of the Company.

1.3          Location.   Except as otherwise specifically permitted by the
Parent’s Board of Directors (the “Board”), the Executive shall continue to
perform the services required pursuant to this Agreement by telecommuting from
her residence in Connecticut, provided, that if and to the extent requested by
the Company’s Chief Executive Officer, she will work at least 80 hours per month
at the Company’s headquarters in San Diego, California, and provided,

1


--------------------------------------------------------------------------------




further that the Company may require the Executive to travel temporarily to
other locations in connection with the Company’s business.

2.                                      LOYAL AND CONSCIENTIOUS PERFORMANCE;
NONCOMPETITION.

2.1          Loyalty.  Except as otherwise specifically permitted by the Board,
during the Executive’s employment with the Company, the Executive shall devote
the Executive’s full business energies, interest, abilities and productive time
to the proper and efficient performance of the Executive’s duties under this
Agreement; provided, however, that Executive may devote a reasonable amount of
time and energies for personal investment and civic and charitable duties.

3.                                      COMPENSATION OF THE EXECUTIVE.

3.1          Base Salary.  Effective October 4, 2006, the Company shall pay the
Executive a base salary of Two Hundred Sixty Thousand Dollars ($260,000) per
year, payable in regular periodic payments in accordance with Company policy. 
Such base salary shall be prorated for any partial year of employment on the
basis of a 365-day fiscal year.

3.2          Annual Incentive Bonus.    In addition to the Executive’s base
salary, the Executive will be eligible to receive an annual performance bonus. 
The bonus amount Executive may receive¸ if any, shall be based upon the
Executive’s and the Company’s performance as measured against agreed-upon
targets during the previous year as evaluated by the Board in its sole and
absolute discretion.  The bonus amount payable for performance that meets the
targets shall be a percentage of the Executive’s annual base salary (the “Target
Bonus Amount”).  For 2007, the Executive’s Target Bonus Amount shall be thirty
percent (30%) of the Executive’s annual base salary.  Annual performance bonus
pay will vary according to the Executive’s and the Company’s performance against
the targets and will be capped at one hundred fifty percent (150%) of the Target
Bonus Amount.  In the event the Company and the Executive do not agree upon the
performance targets, the Board shall establish the applicable performance
targets in its sole and absolute discretion.

3.3          Changes to Compensation.  The Executive’s compensation shall be
reviewed from time to time by the Board or the Compensation Committee thereof as
it deems appropriate and may be increased at any time by the Board or the
Compensation Committee thereof or may be reduced only upon mutual written
agreement between the Executive and the Board or the Compensation Committee
thereof.

3.4          Employment Taxes.  All of the Executive’s compensation (in any
form) shall be subject to all required withholding taxes, employment taxes and
other deductions required by law.

3.5          Benefits.  The Executive shall, in accordance with Company policy
and the terms of the applicable plan documents, be eligible to participate in
benefits under any benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s employees.  In addition, the
Executive shall be eligible for paid vacation, in accordance with Company policy
as in effect from time to time.

2


--------------------------------------------------------------------------------




3.6          Equity Compensation.  The Compensation Committee of the Board will
periodically evaluate the equity position of Executive and determine changes, if
any, at its annual meeting addressing executive compensation in general.

4.                                      TERMINATION.

4.1          Termination By the Company.  The Executive’s employment with the
Company may be terminated under the following conditions:

4.1.1   Termination for Death or Disability.  The Executive’s employment with
the Company shall terminate effective upon the date of the Executive’s death or
Complete Disability (as defined below).

4.1.2   Termination by the Company For Cause.  The Company may terminate the
Executive’s employment under this Agreement for Cause (as defined below). A
notice of termination given pursuant to this Section 4.1.2 shall effect
termination as of the date specified, or, in the event no such date is
specified, on the date upon which the notice is given.

4.1.3   Termination by the Company For Any Reason Other Than Cause.  The
Executive’s employment by the Company shall be “at will.”  The Company may
terminate the Executive’s employment under this Agreement at any time, for any
or no reason and with or without cause or advance notice.  This is the full and
complete agreement between the Executive and the Company on this term.  Although
the Executive’s duties, title, compensation and benefits may change, the “at
will” nature of the Executive’s employment relationship with the Company may
only be modified in an express written agreement signed by the Executive and the
Board.

4.2          Termination by Mutual Agreement of the Parties.  The Executive’s
employment pursuant to this Agreement may be terminated at any time upon the
mutual written agreement of the Parties.  Any such termination of employment
shall have the consequences specified in such writing.

4.3          Termination by the Executive.  The Executive’s employment by the
Company shall be “at will.”  The Executive shall have the right to resign or
terminate the Executive’s employment at any time, with or without cause, notice
or Good Reason.

4.4          Compensation Upon Termination.

4.4.1   Termination Payments.  Upon Executive’s termination or resignation with
Good Reason, the Company shall pay the Executive’s base salary and any accrued
and unused vacation benefits earned through the date of such termination or
resignation.  Except as expressly provided herein, the Company shall thereafter
have no further obligations to the Executive under this Agreement.

4.4.2   Severance Payments.  In addition to the payments provided in Section
4.4.1, if the Executive’s employment is terminated by the Company without Cause,
or if, within three months before, or 12 months following, a Change in Control
(as defined below), the Executive resigns for Good Reason, then the Company
shall provide the following benefits:

3


--------------------------------------------------------------------------------




4.4.2.1          The Company shall continue to pay the Executive’s base salary
until the end of the period following the termination or resignation of the
Executive equal to nine (9) months (the “Compensation Severance Period”).   Such
severance payments shall be subject to standard deductions and withholdings and
paid in accordance with the Company’s regular payroll policies and practices. 
For purposes of calculating the amount to be paid pursuant this Section 4.4.2.1,
the Company shall use the Executive’s base compensation in effect on the date of
such termination or resignation.

4.4.2.2          Each month during the Compensation Severance Period, the
Company shall pay the Executive an amount equal to one-twelfth (1/12th) of the
greater of (i) the average of the three annual bonuses paid to the Executive by
the Company prior to the date of termination or resignation, (ii) the last
annual bonus paid to the Executive by the Company prior to the date of
termination or resignation, or (iii) if the termination occurs within the first
twelve 12 months following the Effective Date of this Agreement, then the Target
Bonus Amount. Such payment shall be subject to standard deductions and
withholdings and paid in equal monthly installments over the Compensation
Severance Period in accordance with the Company’s regular payroll policies and
practices.

4.4.2.3          The vesting of each Company equity award held by Executive
shall accelerate on such date of termination by the number of shares that would
have vested had Executive remained employed by the Company until the end of the
period following the termination or resignation of the Executive equal to twelve
(12) months (the “Benefit Severance Period”), and, during the Benefit Severance
Period, Executive shall have continued exercisability of each Company stock
option and stock appreciation right held by the Executive (if any).
Notwithstanding the foregoing, if a stock option or stock appreciation right was
held by the Executive on the Effective Date and counsel for the Company has not
advised the Company that such continued stock option exercisability would not
cause such stock option to be treated as covered by Section 409A of the Code or
would not cause the Executive to become subject to the immediate taxation prior
to the date of exercise, additional tax and interest under Section 409A of the
Code, then any such stock option or stock appreciation right then held by
Executive shall remain exercisable until the earlier of (1) the end of the
Benefit Severance Period or (2) the later of the 15th day of the third month
following the date at which, or December 31 of the calendar year in which, the
stock option would otherwise have expired if the stock option had not been
extended pursuant to this Section 4.4.2.3 (based on the terms of the stock
option at the original grant date); provided, however, that such stock options
shall not be exercisable after the expiration of its maximum term.   Nothing in
this Section 4.4.2.3 prohibits the Company or a successor organization (or its
parent) from causing such awards to terminate in connection with a merger,
consolidation or other corporate transaction pursuant to the terms of the
applicable equity plan or award agreements.

4.4.2.4          Assuming the Executive timely and accurately elects to continue
his health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall pay the COBRA premiums
for the Executive and his or her qualified beneficiaries until the earliest of
(i) the end of the Benefit Severance Period, (ii) the expiration of the
Executive’s continuation coverage under COBRA and any applicable state
COBRA-like statute that provides mandated continuation coverage or (iii) the
date the Executive becomes eligible for health insurance benefits of a
subsequent employer.

4


--------------------------------------------------------------------------------




4.4.2.5          In the event the Executive resigns with Good Reason prior to a
Change in Control, the payments described in Sections 4.4.2.1, 4.4.2.2 and
4.4.2.4 will commence as soon as administratively practicable following the
Change in Control; otherwise the payments will commence as soon administratively
practicable following the Executive’s termination or resignation.

4.4.3   Release.  Notwithstanding the foregoing, the Executive shall not receive
any of the severance payments or benefits set forth under Section 4.4.2, unless
upon Executive’s termination of employment the Executive furnishes the Company
with an effective waiver and release of claims (the “Release”) in a form
acceptable to the Parties and substantially as attached hereto as Exhibit A. If
a majority of the Board determines in good faith that the Executive has breached
any provision of this Agreement or the Release, the Company shall be excused
from the obligation to provide any severance payment under Section 4.4.2;
provided, however, that the Company shall not be entitled to recovery of any
severance payment already provided to the Executive under Section 4.4.2.

4.4.4   No Mitigation.   Amounts payable to the Executive under Section 4.4.2.1
and Section 4.4.2.2 shall not be reduced by any amount of the Executive’s
earnings from other employment during the Benefit Severance Period, if
applicable, and, during the Benefit Severance Period, the Executive shall not
have an affirmative duty to seek other employment or otherwise mitigate the
amount of any payment contemplated by this Agreement.

4.5          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

4.5.1   Complete Disability.  “Complete Disability” shall mean the inability of
the Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force.  In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
“Complete Disability” shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated the
Executive from satisfactorily performing all of the Executive’s usual services
for the Company for a period of at least one hundred twenty (120) days during
any twelve (12) month period (whether or not consecutive).  Based upon such
medical advice or opinion, the determination of the Board shall be final and
binding and the date such determination is made shall be the date of such
Complete Disability for purposes of this Agreement.

4.5.2   Cause.  “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of one or more of the following events if
such event results in a demonstrably harmful impact on the Company’s business or
reputation, or that of any of its subsidiaries, as reasonably determined by the
Board:

5


--------------------------------------------------------------------------------




(i)            Executive’s conviction of, or plea of guilty or no contest to,
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof;

(ii)           Executive’s commission of (or attempted commission of), or
participation in, a fraud or act of dishonesty against the Company;

(iii)         Executive’s material violation of any statutory duty owed to the
Company or material violation of any policy or rule of the Company;

(iv)          Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets;

(v)            Executive’s gross misconduct; or

(vi)          Executive’s conduct that constitutes gross insubordination or
habitual neglect of duties that is not cured within the reasonable period
provided by the Board or a committee designated by the Board in its written
notice to Executive of such conduct.

The determination that a termination is for Cause shall be made by the Board in
good faith.  Any determination that the Executive’s employment was terminated by
reason of dismissal without Cause for the purposes of this Agreement shall have
no effect upon any determination of the rights or obligations of the Company or
the Executive for any other purpose.

4.5.3   Good Reason. “Good Reason” means, with respect to the Executive, the
occurrence of one or more of the following, without the Executive’s express
written consent and for which the Executive has given the Company express
written notice within thirty (30) days following such occurrence:

(i)            a material breach of the employment agreement by the Company;

(ii)           a material reduction in the Executive’s duties, position,
authority or responsibilities relative to the duties, position, authority or
responsibilities in effect immediately prior to such reduction;

(iii)         a reduction in the Executive’s base salary, bonus or other cash
incentive compensation opportunity as in effect immediately prior to such
reduction for any reason other than in connection with, and proportionate to, a
company-wide pay reduction;

(iv)          a material reduction in Executive’s long-term non-cash incentive
opportunities (the value of which is measured as of the date of grant using a
reasonable valuation methodology consistently applied), provided that the grant
of a stock award covering the same number of shares as a similar stock award
granted in the immediately preceding year shall not be deemed to be a material
reduction of the Executive’s long-term incentive opportunities;

(v)            the failure of the Company to timely pay Executive any portion of
Executive’s compensation then due to Executive or the failure to pay or
reimburse Executive for

6


--------------------------------------------------------------------------------




any business expenses incurred by Executive in accordance with Company policy in
a reasonably timely manner; and

(vi)          a material reduction in Executive’s benefits for any reason other
than in connection with any change to the Company’s benefit programs applicable
to all Company employees generally made.

4.5.4   Change in Control.  “Change in Control” shall mean a transaction
(excluding in each case transactions in which securities are purchased from the
Company for the principal purpose of raising capital for the Company) in which
one of the following occurs:

(i)            any person or related group of persons (other than the Parent or
an affiliate of the Parent) directly acquires beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities;

(ii)           the composition of the Board changes over a period of twenty-four
(24) consecutive months or less in a way that results in a majority of the Board
(rounded up to the next whole number) ceasing, by reason of one or more proxy
contests for the election of Board members, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of the
period or (B) have been elected or nominated for election as Board members
during the period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time the election or nomination was
approved by the Board;

(iii)         (A) a merger or consolidation occurs in which the Parent is not
the surviving entity, or (B) any reverse merger occurs in which the Parent is
the surviving entity, or (C) any merger involving a subsidiary of the Parent
occurs in which the Parent is a surviving entity, but in each case in which
holders of the Parent’s outstanding voting securities immediately prior to such
transaction, as such, do not hold, immediately following such transaction,
securities possessing fifty percent (50%) or more of the total combined voting
power of the surviving entity’s outstanding securities (in the case of clause
(A)) or the Parent’s outstanding voting securities (in the case of clauses (B)
and (C)); or

(iv)          all or substantially all of the Parent’s assets are sold of
transferred other than in connection with an internal reorganization of the
Parent or the Parent’s complete liquidation (other than a liquidation of the
Parent into a wholly-owned subsidiary).

4.6          Parachute Payments.  Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit the Executive would receive from the
Company pursuant to this Agreement or otherwise (a “Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount.  The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion of the Payment, up to and including the total Payment,
whichever amount, after taking

7


--------------------------------------------------------------------------------




into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Executive’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Executive elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs):  reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits.  If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s stock awards unless the Executive elects in
writing a different order for cancellation.

The Company shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder, which accounting firm shall not then
be serving as accountant or auditor for the individual, entity or group that
effected the Change in Control.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Company or the Executive) or such other time as requested by the Company
or the Executive.  If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment.  The Company shall be entitled to rely upon the
accounting firm’s determinations, which shall be final and binding on all
persons.

4.7          Exclusive Remedy.  The rights, remedies and payments set forth in
this Section 4 shall be the exclusive rights, remedies and payments available to
the Executive upon termination of this Agreement and the Executive’s employment
hereunder.  Such rights remedies and payments shall supersede and replace any
and all rights and remedies under state or federal law.  The Company may deduct
any amounts the Executive owes the Company at the time of the Executive’s
termination of employment from any severance payments.

4.8          Application of Section 409A.  In the event that any cash severance
benefit or continued medical benefit under this Section 4 shall fail to satisfy
the distribution requirement of Section 409A(a)(2)(A) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then the payment of
such benefits shall be delayed to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Code. 
The Board may attach conditions to or adjust the amounts paid pursuant to this
Section 4.8 to preserve, as closely as possible, the economic consequences that
would have applied in the absence of this Section 4.8; provided, however, that
no such condition or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Code.

8


--------------------------------------------------------------------------------




4.9          Survival of Certain Sections.  Sections 3.4, 4.4, 4.5, 4.6, 4.7,
4.8 and 5 - 16 of this Agreement shall survive the termination of this
Agreement.

5.                                      CONFIDENTIAL AND PROPRIETARY
INFORMATION; NONSOLICITATION.

5.1          Proprietary Information and Inventions Agreement.  As a condition
of employment, the Executive agrees to execute and abide by the Proprietary
Information and Inventions Agreement attached hereto as Exhibit B.

5.2          Non-Solicitation.  During the Executive’s employment with the
Company and the Benefit Severance Period and for one (1) year after the
termination of such periods, the Executive agrees that in order to protect the
confidential and proprietary information of the Company and its subsidiaries
from unauthorized use, the Executive shall not, either directly or through
others, solicit or attempt to solicit any employee, consultant or independent
contractor of the Company or its subsidiaries to terminate his or her
relationship with the Company (or the applicable subsidiary) in order to become
an employee, consultant or independent contractor to or for any other person or
business entity.

6.                                      ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives.  Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive.  This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.

7.                                      CHOICE OF LAW.

This Agreement is made and intended to be performed primarily within the state
of California.  This Agreement shall be construed and interpreted in accordance
with the internal laws of the state of California (without giving effect to
principles of conflicts of law).

8.                                      INTEGRATION.

Except as may otherwise be provided herein, this Agreement, including Exhibit A
and Exhibit B, contains the complete, final and exclusive agreement of the
Parties relating to the terms and conditions of the Executive’s employment and
the termination of Executive’s employment, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the Parties. To the extent this Agreement conflicts with the Proprietary
Information and Inventions Agreement attached as Exhibit B, the Proprietary
Information and Inventions Agreement controls.

9.                                      AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Board.

9


--------------------------------------------------------------------------------




10.                               WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
waiver is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

11.                               SEVERABILITY.

The finding by a court of competent jurisdiction or other authorized body of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal.  The invalid or unenforceable term or provision shall be modified or
replaced with a valid and enforceable term or provision which most accurately
represents the Parties’ intention with respect to the invalid or unenforceable
term or provision.

12.                               INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  The Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement.  The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

13.                               REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Executive’s
execution and performance of this Agreement shall not violate or breach any
other agreements between the Executive and any other person or entity.

14.                               COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument.

15.                               ARBITRATION.

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, the Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to Executive’s employment, or the
termination of that employment, will be resolved, to the fullest extent
permitted by law, by final binding arbitration in San Diego, California
conducted by the Judicial Arbitration and Mediation Services (“JAMS”), or its

10


--------------------------------------------------------------------------------




successors, under the then current rules of JAMS for employment disputes;
provided that the arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  Both the Executive and the Company shall be entitled to all rights
and remedies that either the Executive or the Company would be entitled to
pursue in a court of law.  The Company shall pay all administrative fees
associated with the arbitration and the fees of the arbitrator.  Nothing in this
Agreement is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Notwithstanding the foregoing, the
Executive and the Company each have the right to resolve any and all issues or
disputes involving confidential information, proprietary information,  trade
secrets or related information or intellectual property rights by court action
instead of arbitration.

16.                               TRADE SECRETS OF OTHERS.

It is the understanding of both the Company and the Executive that the Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Executive’s
former employers, nor shall the Company and/or its subsidiaries seek to elicit
from the Executive any such information.  Consistent with the foregoing, the
Executive shall not provide to the Company and/or its subsidiaries, and the
Company and/or its subsidiaries shall not request, any documents or copies of
documents containing such information.

11


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first shown above.

TORREYPINES THERAPEUTICS, INC.

 

 

 

 

 

 

 

/s/ Neil Kurtz

 

NEIL M. KURTZ, M.D.

 

CHIEF EXECUTIVE OFFICER AND PRESIDENT

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Evelyn Graham

 

EVELYN GRAHAM

 

CHIEF OPERATING OFFICER

 

 

12


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4.4 of
the Employment Agreement dated December 14, 2006 (the “Employment Agreement”),
to which this form is attached, I, Evelyn Graham, hereby furnish TorreyPines
Therapeutics, Inc. (the “Company”), with the following release and waiver
(“Release and Waiver”):

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company, except to the extent that such claims cannot be released pursuant
to the California Labor Code, including, but not limited to, sections 2802 and
206.5; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including, but not limited to, claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days in which to
consider this Release and


--------------------------------------------------------------------------------




Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the eighth day after I execute this Release
and Waiver and the revocation period has expired (the “Effective Date”).

I acknowledge and agree to my continuing obligations under my Proprietary
Information and Inventions Agreement, a copy of which is attached to the
Employment Agreement.  I understand and agree that my right to the severance pay
I am receiving in exchange for my agreement to the terms of this Release and
Waiver is contingent upon my continued compliance with my Proprietary
Information and Inventions Agreement.

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein.  I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release and Waiver.

This Release and Waiver, including any referenced documents, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
herein.  This Release and Waiver may only be modified by a writing signed by
both me and a member of the Board of Directors of the Company.

 

 

Date:

 

 

By:

 

 

 

 

 

EVELYN GRAHAM

 

2


--------------------------------------------------------------------------------


EXHIBIT B

[PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT]

1


--------------------------------------------------------------------------------